Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 9/23/2022.
2. 	Claims 1-9 and 11- 23 are pending in the case. 
3.	Claim 10 is cancelled. 
4.	Claims 21-23 are newly added. 
5.	Claims 1 and 14 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 9/23/2022, applicant has amended the following:
a) Claims 1, 11, 14 and 16




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21:
Claim 21 recites: “providing the risk score to a remote system ”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	
Claim 22:
Claim 22 recites: “wherein the risk score satisfies a threshold value, wherein the method further comprises: providing the risk score to a remote system”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (hereinafter “Pal”),  U.S. Published Application No. 20170053461 A1, in view of Balakrishnan et al. (hereinafter “Balakrishnan”), U.S. Patent No. 10759441 B1, further in view of Cordova et al. (hereinafter “Cordova”), U.S. Published Application No. 20170105098 A1.
Claim 1:
Pal teaches A method for determining a risk score associated with a user's interaction with a user device while the user is driving a vehicle, the method comprising: (e.g., determining an accident severity score (i.e., “risk score” of being exposed to a bad accident) based on supplemental data such as driver texting or usage of smartphone while driving (e.g., driver interaction with mobile device may have caused the accident) par. 84; In another example, Block S130 can include identify or estimating an acceleration feature describing changes in vehicle acceleration (e.g., for use in determining an accident severity score in Block S160). Par. 77; 3.2.H Supplementary Data—Collecting Contextual Data. In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.),
Par. 146; Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. 
Par. 155; Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.)
receiving, at a client application executing on the user device, user device information, the user device information comprising: movement information, (e.g., receiving, at a client application on a mobile device, movement data par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
the movement information comprising: acceleration information from an accelerometer of the user device; (e.g., motion sensors arranged at a mobile device which includes accelerometer for measuring acceleration information Pal; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver).par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data.) 

orientation information from a gyroscope of the user device; (e.g., motion sensors arranged at a mobile device which includes a gyroscope for measuring orientation information Pal; par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data.) 

and system performance information, the system performance information comprising: processing activity information from a processing subsystem of the user device; (e.g., processing activity information (e.g., mobile device usage information) from a processing subsystem of the mobile device par. 77; In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), vehicle model data (e.g., model, age, accident history, mileage, repair history, etc.), light sensor data (e.g., associated with a user's mobile electronic device, etc.), and/or any other suitable contextual data.)
collecting location information at the client application; (e.g., receiving, at a client application on a mobile device, information associated with location sensors  Pal; par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
determining a speed of the vehicle based on the location information; (e.g., determining a speed of a vehicle accident  on a freeway Pal; par. 33; Block S110 preferably includes collecting movement data whenever the mobile computing device is in a moving vehicle, but can additionally or alternatively include collecting movement data S110 for a stationary vehicle. Block S110 can be include collecting movement data continuously, at specified time intervals (e.g., every minute, every 15 minutes, every half hour, every hour, etc.), in response to satisfaction of conditions (e.g., movement thresholds, supplementary data conditions, etc.) and/or at any suitable time. For example, Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.),) par. 72; In another example, road conditions indicating a single-lane freeway, analyzed along with a motion dataset describing a vehicular speed in excess of the freeway speed limit, can indicate a greater chance of occurrence of a vehicular accident event.)


Pal fails to expressly teach
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state;
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state;
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device, wherein the set of classifications comprises a calling classification and a reading classification; 

determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; 
determining a phone tapping score based on at least one of the set of tap parameters;
determining a risk score based on at least one or the set of tap parameters and the classification. 


However, Balakrishnan teaches 
based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state; (e.g., based on gyroscope and/or accelerometer data (i.e., user device information), determining whether a mobile device is not moving (i.e., stationary state) relative to a vehicle or moving (i.e., non stationary state)  Col 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement.
Col. 3 line 5; Thus, three conditions must all hold true for a distraction to be considered risky (and therefore a distraction episode) in the existing method: A. Phone movement as inferred from gyroscope and/or accelerometer data.
Col. 4 line; We use the term “conveyance” broadly to include, for example, any vehicle or other transportation device that can be driven on roads during a trip. Conveyances can include cars, trucks, carts, motorcycles, and bicycles to name a few.
Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip.)

in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device, (e.g., in an event that the physical state is stationary, determining tapping (i.e., tap parameters) on a screen of a mobile device  Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip. col. 4 line 35; At least one of the discrete events includes tapping on the mobile device.
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. Determining that a physical state of the mobile device includes no further motion of the mobile device includes determining that accelerometer or gyroscope values are lower than a threshold.
Col. 5 line 45; Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)
wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state; (e.g., determining orientation of device, tapping of user interaction and whether the device is in a stationary state; col. 5 line 45; Based on the received signals, an orientation of the mobile device or a display screen of the mobile device during the possible distraction episode is determined. Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. Col. 7 line 14; In general, in an aspect, operation of a mobile phone is enhanced in connection with a determination of phone distraction of a user of the mobile phone while driving. For a period during a trip that has a start and an end, the mobile phone generates a set of measurements representing angular velocity or acceleration or both of the mobile phone)
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device, (e.g., in the event that the mobile device is moving, determining if the movement with interaction classifies as a type of distraction col. 2 line 35; A “phone movement” or “phone distraction” classifier determines the locations and times during which a user was using her phone during a trip. Col. 2 line 58; To classify whether a particular set of segments of a trip with phone movement indicates distraction col. 3 line 48; 1. The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. 2. The use of additional factors, termed “distraction context”, to identify user interaction with the phone in addition to screen state and phone-lock state, such as the tapping of a phone screen by the user, and processes to measure these additional factors. 3. The use of user feedback to obtain information about whether a particular distraction episode was relevant or not, for example, whether the user was a passenger, or when the user was a driver and his phone was used by a passenger in the vehicle (e.g., by a child). 4. The use of distraction context to score each phone distraction episode and to score each trip. 
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. 
col. 6 line 2; The possible distraction episode is scored using the distraction context. The user is shown how the user was distracted when the phone distraction episode occurred. The context provides an input for scoring distraction episodes.)
wherein the set of classifications comprises a calling classification and a reading classification; (e.g., classification which allows reading running apps is considered a “reading classification” and determining operation state of the phone call is considered a “calling classification” Balakrishnan; col. 4 line 28; The operational state includes a state of a phone call. Col. 5 line 15; Determining the context of the possible distraction episode includes: receiving signals from an operating system of the mobile device or an app running on the mobile device. Based on the received signals, a determination is made that the mobile device is engaged in an active telephone call. Based on the received signals, a determination is made whether the mobile device is engaged in an active telephone call using a handset speaker, an internal speaker phone, or an external speaker. Col. 10 line 22; The phone operational state may indicate, for example: screen on/off, device locked/unlocked, call state (e.g., “on phone”), “user activity” as defined by app events (like “launch the app” or “force quit”), the identity and/or nature of the foreground application currently running (if any), whether the phone is plugged in or not, and other raw data useful to compute the distraction context.)

determining a subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters; (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)
determining a risk score based on at least one or the set of tap parameters and the classification.   (e.g., determining a score (i.e., insurance risk score) based on the tapping and the type of distraction col. 3 line 38; These episodes are assessed individually to assign a risk to the event, which is reported to users. The episodes are also assessed collectively in generating a distraction score to display to a user: the distraction scores are assessed per driving trip and per calendar period. col. 3 line 48; The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. col. 5 line 3; The determined distraction episode is assessed. A score is assigned to the determined distraction episode. Col. 18 line 62; Providing a third party (e.g., an insurance company or a fleet manager/operator) with a phone distraction score 56 )
determining a phone tapping score based on at least one of the set of tap parameters; (e.g., user phone distraction score based on phone tapping and phone interaction; Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.)



	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Pal to include analyzing the tapping on the screen as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  


Pal/Balakrishnan fail to expressly teach based on the classification, determining a phone handling score associated with the non-stationary state, wherein the phone handling score is determined separately from the phone tapping score;
determining a risk score based on both the phone tapping score and the phone handling score. 

However, Cordova teaches 
eliminating the subset of tap parameters from the set of tap parameters; (e.g., eliminating a subset of tap parameters based on applying a filtering method par. 59; At processing block 415, one or more filters are applied to the device usage movements. For example, the direction of the user interface of the device can be determined, and device usage movements occurring while the device is facing away from the user can be filtered out.)
determining a phone tapping score based on at least one of the set of tap parameters; (e.g., determining a phone tapping score based on a filtered set of phone usage movement data (e.g., device tapping by driver) par. 63; At optional processing block 425, the filtered device usage movements can be classified as device touch movements based on characteristics of the filtered device usage movements. Device touch movements as used herein are movements of the device indicative of touching the device by the user. For example, when a user interface of the device is repeatedly tapped by a driver, it can cause a frequency vibration in some degree that may be detectable by movements sensors, such as an accelerometer or gyroscope. Par. 66; For example, the trip by the driver can be assigned a score based at least in part on the filtered device usage movements)
based on the classification, determining a phone handling score associated with the non-stationary state, wherein the phone handling score is determined separately from the phone tapping score; (e.g., based on the classification of the filtered usage movements, determining a phone handling score based on a filtered set of phone usage movement data (e.g., device usage when device is face down) Examiner notes that a score based on one filtered set is determined separately than a score based on a different filtered set par. 40; some embodiments analyze collected driving data and assign scores based on different criteria. Some embodiments use scoring engine 290 to analyze relevant data and rules, and generate scores for embodiments. par. 60; In still another example, device usage movements occurring while the device is face down (i.e., in a downward orientation) can be filtered out. Par. 66; For example, the trip by the driver can be assigned a score based at least in part on the filtered device usage movements)
determining a risk score based on both the phone tapping score and the phone handling score. (e.g.,  combining behaviors or events (i.e., phone tapping event score and phone movement while phone is faced down event score) to determine a larger overall evaluation score par. 56; As described herein, and in the Incorporated Applications, grades assigned to smaller behavior features (e.g., a single event), can be weighted and/or aggregated into an evaluation of larger behavior features (e.g., a whole drive, a month of driving, a user's entire driving history, the driver's current behavior rating, and/or other similar features).)
	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metric system for determining an overall risk score as taught by Pal/Balakrishnan to include smaller behavior features that can be weighted and aggregated into the evaluation of an overall score as taught by Cordova to provide the benefit of tuning the analysis of distractions to improve the tracking and evaluating of improper behavior of drivers (see Cordova; paras. 4, 46, 47)  

Claim 2 depends on claim 1:
Pal teaches wherein the system performance information further comprises network transfer information.  (e.g., transfer of data across network to external source par. 167; Database(s) and/or portions of the method 100 can be entirely or partially executed, run, hosted, or otherwise performed by: a mobile computing device, a remote computing system (e.g., a server, at least one networked computing system)
Claim 3 depends on claim 2:
Pal teaches wherein the system performance information further comprises an amount of free memory associated with the user device. (e.g., memory or storage has an amount of free memory associated with mobile device while data is being stored on the memory  par. 172; The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.)
Claim 4 depends on claim 1:
Pal fails to expressly teach wherein in response to determining that the user device is in a stationary state, the method further comprises that the user device is coupled to a mount.

However Balakrishnan teaches wherein in response to determining that the user device is in a stationary state, the method further comprises that the user device is coupled to a mount. (e.g., in an event that the physical state is stationary, determining tapping (i.e., tap parameters) on a screen of a mobile device  Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip. col. 4 line 35; At least one of the discrete events includes tapping on the mobile device.
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. Determining that a physical state of the mobile device includes no further motion of the mobile device includes determining that accelerometer or gyroscope values are lower than a threshold.
Col. 5 line 45; Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)


In the analogous art of operating a phone in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of a phone in a vehicle as taught by Pal to include placement with a mount as taught by Balakrishman, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  
Claim 5 depends on claim 1:
Pal/Balakrishnan teaches wherein the set of orientation parameters comprises a rate of deviation associated with the user device, the rate of devation determined relative to gravity. (e.g., determining orientation data with moving mobile device Pal; gravity par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data. For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.)
(e.g., determining orientation data with  a mobile device phone Balakrishnan; Col. 7 line 60; Determining that motion of the phone has ended includes at least one of determining that the change in orientation of the mobile phone relative to gravity has fallen below a threshold; determining that the angular rotation of the mobile phone has fallen below a threshold: determining a volatility of acceleration or angular velocity or both of the mobile phone; and determining that tapping on the screen of the phone has ended. col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.
Col. 14 line 26; evaluate how much the peak magnitudes for a pair of pair-of-peaks deviate from a typical peak range for tapping.
Col. 14 line 64; For example, the absolute deviation of the peak magnitude from the typical peak magnitude (say 0.5 radians/s) can be used, e.g., E=exp(−|M−0.5|).
Col. 15 line 43; Mounted: The screen of the phone faces generally towards the back of the car and the phone is tilted (oriented) generally vertically with respect to gravity, and the device has not experienced a rotation of more than a few degrees for several minutes or longer.  )Claim 6 depends on claim 5:
Pal/Balakrishnan teaches further comprising determining a set of tap regions based on the set of tap parameters, wherein each of the set of tap regions comprises a subset of tap parameters having a duration of time between adjacent tap parameters below a predetermined threshold. (e.g., determining periods of time between successive taps below a threshold Balakrishnan; col. 5 line 33; A tap on the display screen is determined based on a parameter of the rotation. Based on the received signals, a frequency of taps on a display screen of the mobile device is determined. Based on the received signals, temporal parameters of a sequence of taps on a display screen of the mobile device are compared with temporal parameters of known sequences of taps on display screens of mobile devices. An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.
Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 7 depends on claim 6:
Pal/Balakrishnan teaches wherein the predetermined threshold is between 5 and 15 seconds. (e.g., the threshold time may be any real numbers Balakrishnan; col. 5 line 39; An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.
Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 8 depends on claim 6:
Pal/Balakrishnan teaches further comprising eliminating a subset of tap regions from further processing, wherein each of the subset of tap regions is associated with a processing activity below a predetermined threshold. (e.g., eliminating tapping activity below a predetermined threshold Balakrishnan; Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
Claim 9 depends on claim 1:
Pal/Balakrishnan teaches wherein determining the classification comprises splitting the user device information into sections of user device information based on a set of transitions, wherein the set of transitions are determined based on the movement information. (e.g., classifying comprising splitting the collected movement data based on movement thresholds (i.e., a set of transitions) Pal; par. 33; Block S110 preferably includes collecting movement data whenever the mobile computing device is in a moving vehicle, but can additionally or alternatively include collecting movement data S110 for a stationary vehicle. Block S110 can be include collecting movement data continuously, at specified time intervals (e.g., every minute, every 15 minutes, every half hour, every hour, etc.), in response to satisfaction of conditions (e.g., movement thresholds, supplementary data conditions, etc.) and/or at any suitable time. par. 34; For Block S110, movement data is preferably associated with one or more temporal indicators (e.g., a time point, a time window, a time period) describing when the movement data was collected. However, movement data can be correspond to any suitable temporal indicator or be time-independent.)
(e.g., classify based on splitting sensor data based on vehicle, bus, or train movement information Balakrishnan; col. 2 line 26; The server also applies several classifiers to the sensor data captured from the mobile device. One such classifier produces a probability or likelihood estimate as to whether the sensor data represents data from a car or some other vehicle, such as bus, train, bike, etc)
Claim 11 depends on claim 1:
Pal/Balakrishnan/Cordova teaches wherein determining the risk score comprises adding the phone tapping score and the phone handling score. (e.g.,  combining behaviors or events (i.e., phone tapping event score and phone movement while phone is faced down event score) to determine a larger overall evaluation score Cordova; par. 56; As described herein, and in the Incorporated Applications, grades assigned to smaller behavior features (e.g., a single event), can be weighted and/or aggregated into an evaluation of larger behavior features (e.g., a whole drive, a month of driving, a user's entire driving history, the driver's current behavior rating, and/or other similar features).)
Claim 12 depends on claim 1:
Pal/Balakrishnan teaches wherein determining the subset of tap parameters based on the speed, and eliminating the subset of tap parameters from the set of tap parameters comprises comparing the speed with a minimum speed threshold, wherein the subset of tap parameters are associated with a speed below the minimum speed threshold. (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold Pal; par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)
 (e.g., based on the speed of the vehicle, determine whether the taps are a distraction. When the speed is low, eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction Balakrishnan; col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement. A specific indicator of whether the user was interacting with the phone uses the phone's screen state (“on” signifies interaction) and/or the phone's phone-lock state. With respect to vehicle movement, the existing method considers a threshold vehicle speed below which the distraction is not considered to be occurring (e.g., a user may have pulled over and be looking at their phone or driving slowly).)
Claim 13 depends on claim 12:
Pal/Balakrishnan teaches wherein the minimum speed threshold is between 5 and 20 miles per hour. (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold. Examiner notes that the above 5 MPH as taught by Pal suggest minimum speed between 4 and 20 mphs. Pal;  par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)
(e.g., the low speed for eliminating screen tapping (i.e., subset of tap parameters) from consideration as a distraction may be any low reasonable speeds  Balakrishnan; col. 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement. A specific indicator of whether the user was interacting with the phone uses the phone's screen state (“on” signifies interaction) and/or the phone's phone-lock state. With respect to vehicle movement, the existing method considers a threshold vehicle speed below which the distraction is not considered to be occurring (e.g., a user may have pulled over and be looking at their phone or driving slowly).)


Claim 14:
Pal teaches A method for determining a risk score associated with a user's interaction with a user device while the user is driving a vehicle, the method comprising:   (e.g., determining an accident severity score (i.e., “risk score” of being exposed to a bad accident) based on supplemental data such as driver texting or usage of smartphone while driving (e.g., driver interaction with mobile device may have caused the accident) par. 84; In another example, Block S130 can include identify or estimating an acceleration feature describing changes in vehicle acceleration (e.g., for use in determining an accident severity score in Block S160). Par. 77; 3.2.H Supplementary Data—Collecting Contextual Data. In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.),
Par. 146; Accident severity scores are preferably generated based on movement data (e.g., measured acceleration magnitude, acceleration direction, pre-impact speed, etc.), but can additionally or alternatively be based on supplemental data, other accident characteristics, and/or any suitable data. 
Par. 155; Accident causes can include: indications of fault (e.g., which driver was at fault, proportion of fault allocated to different drivers and/or other entities, etc.), identification of entities involved in the accident (e.g., pedestrians, other vehicles, other drivers, passengers, etc.), driver behavior, and/or any other suitable potential cause of a vehicular accident event.)
receiving, at a client application executing on the user device, user device information, the user device information comprising: movement information; (e.g., receiving, at a client application on a mobile device, movement data par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
and processing activity information from a processing subsystem of the user device; (e.g., processing activity information from a processing subsystem of the mobile device par. 77; In a variation, Block S120 can optionally include Block S128, which recites: collecting contextual data. Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), vehicle model data (e.g., model, age, accident history, mileage, repair history, etc.), light sensor data (e.g., associated with a user's mobile electronic device, etc.), and/or any other suitable contextual data.)

Pal fails to expressly teach based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state;
in an event that the state is a stationary state, determining a set of tap parameters associated with a touch sensitive surface of the user device;
based on the set of tap parameters, determining a set of tap regions comprising a set of temporal parameters;
determining a phone tapping score based on the plurality of tap regions;
in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device;
determining a risk score based on at least one of the set of tap regions and the classification.  

However, Balakrishnan teaches based, at least in part, on the user device information, determining a state of a set of states of the user device, wherein the set of states comprises a stationary state of the user device relative to the vehicle and a non-stationary state; (e.g., based on gyroscope and/or accelerometer data (i.e., user device information), determining whether a mobile device is not moving (i.e., stationary state) relative to a vehicle or moving (i.e., non stationary state)  Col 2 line 56; The movement of a phone does not by itself constitute “distraction”; it is, however, a factor indicative of distraction—a necessary but not sufficient condition. To classify whether a particular set of segments of a trip with phone movement indicates distraction, the existing method augments the inference of phone movement with two further factors: (i) was the user likely to be interacting with the device when the phone movement occurred, and (ii) was the vehicle moving at the time of the phone movement.
Col. 3 line 5; Thus, three conditions must all hold true for a distraction to be considered risky (and therefore a distraction episode) in the existing method: A. Phone movement as inferred from gyroscope and/or accelerometer data.
Col. 4 line; We use the term “conveyance” broadly to include, for example, any vehicle or other transportation device that can be driven on roads during a trip. Conveyances can include cars, trucks, carts, motorcycles, and bicycles to name a few.
Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip.)
in an event that the state is a stationary state, determining a plurality of tap parameters associated with a touch sensitive surface of the user device; (e.g., in an event that the physical state is stationary, determining tapping (i.e., tap parameters) on a screen of a mobile device  Col. 4 line 21; The physical state includes motion of the mobile device relative to a conveyance used in the trip. col. 4 line 35; At least one of the discrete events includes tapping on the mobile device.
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. Determining that a physical state of the mobile device includes no further motion of the mobile device includes determining that accelerometer or gyroscope values are lower than a threshold.
Col. 5 line 45; Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. When the display screen of the mobile device faces the back of a conveyance used for the trip, the mobile device is oriented generally vertically, and the mobile device has not been substantially rotated during at least a threshold period, the context of the possible distraction episode includes the mobile device being mounted in the conveyance.)
based on the set of tap parameters, determining a set of tap regions comprising a set of temporal parameters; (e.g.,  comparing temporal parameters of a sequence of taps (i.e., set of tap regions) on a display screen with known temporal parameters col. 5 line 33; A tap on the display screen is determined based on a parameter of the rotation. Based on the received signals, a frequency of taps on a display screen of the mobile device is determined. Based on the received signals, temporal parameters of a sequence of taps on a display screen of the mobile device are compared with temporal parameters of known sequences of taps on display screens of mobile devices. An occurrence of a tapping event is determined based on a tapping score based on taps in the sequence and periods of time between successive taps.)
determining a phone tapping score based on the plurality of tap regions; (e.g., user phone distraction score based on phone tapping and phone interaction; Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.)

 in an event that the state is a non-stationary state, determining a classification of a set of classifications of the user device; (e.g., in the event that the mobile device is moving, determining if the movement with interaction classifies as a type of distraction col. 2 line 35; A “phone movement” or “phone distraction” classifier determines the locations and times during which a user was using her phone during a trip. Col. 2 line 58; To classify whether a particular set of segments of a trip with phone movement indicates distraction col. 3 line 48; 1. The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. 2. The use of additional factors, termed “distraction context”, to identify user interaction with the phone in addition to screen state and phone-lock state, such as the tapping of a phone screen by the user, and processes to measure these additional factors. 3. The use of user feedback to obtain information about whether a particular distraction episode was relevant or not, for example, whether the user was a passenger, or when the user was a driver and his phone was used by a passenger in the vehicle (e.g., by a child). 4. The use of distraction context to score each phone distraction episode and to score each trip. 
col. 4 line 47; Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no interaction by a user. Determining an end of the distraction episode includes determining that a physical state of the mobile device includes no further motion of the mobile device. 
col. 6 line 2; The possible distraction episode is scored using the distraction context. The user is shown how the user was distracted when the phone distraction episode occurred. The context provides an input for scoring distraction episodes.)
determining a risk score based on at least one of the set of tap regions and the classification.  (e.g., determining a score (i.e., insurance risk score) based on the tapping and the type of distraction col. 3 line 38; These episodes are assessed individually to assign a risk to the event, which is reported to users. The episodes are also assessed collectively in generating a distraction score to display to a user: the distraction scores are assessed per driving trip and per calendar period. col. 3 line 48; The construction and use of “distraction episodes” to assess, score, and inform users of phone distraction occurring on a trip. col. 5 line 3; The determined distraction episode is assessed. A score is assigned to the determined distraction episode. Col. 18 line 62; Providing a third party (e.g., an insurance company or a fleet manager/operator) with a phone distraction score 56 )

	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Pal to include analyzing the tapping on the screen as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  

Pal/Balakrishnan fail to expressly teach based on the classification, determining a phone handling score associated with the non-stationary state, wherein the phone handling score is determined separately from the phone tapping score;
determining a risk score based on both the phone tapping score and the phone handling score. 

However, Cordova teaches 
determining a phone tapping score based on the plurality of tap regions; (e.g., determining a phone tapping score based on a filtered set of phone usage movement data (e.g., device tapping by driver) par. 63; At optional processing block 425, the filtered device usage movements can be classified as device touch movements based on characteristics of the filtered device usage movements. Device touch movements as used herein are movements of the device indicative of touching the device by the user. For example, when a user interface of the device is repeatedly tapped by a driver, it can cause a frequency vibration in some degree that may be detectable by movements sensors, such as an accelerometer or gyroscope. Par. 66; For example, the trip by the driver can be assigned a score based at least in part on the filtered device usage movements)
based on the classification, determining a phone handling score associated with the non-stationary state, wherein the phone handling score is determined separately from the phone tapping score; (e.g., based on the classification of the filtered usage movements, determining a phone handling score based on a filtered set of phone usage movement data (e.g., device usage when device is face down) Examiner notes that a score based on one filtered set is determined separately than a score based on a different filtered set par. 40; some embodiments analyze collected driving data and assign scores based on different criteria. Some embodiments use scoring engine 290 to analyze relevant data and rules, and generate scores for embodiments. par. 60; In still another example, device usage movements occurring while the device is face down (i.e., in a downward orientation) can be filtered out. Par. 66; For example, the trip by the driver can be assigned a score based at least in part on the filtered device usage movements)
determining a risk score based on both the phone tapping score and the phone handling score. (e.g.,  combining behaviors or events (i.e., phone tapping event score and phone movement while phone is faced down event score) to determine a larger overall evaluation score par. 56; As described herein, and in the Incorporated Applications, grades assigned to smaller behavior features (e.g., a single event), can be weighted and/or aggregated into an evaluation of larger behavior features (e.g., a whole drive, a month of driving, a user's entire driving history, the driver's current behavior rating, and/or other similar features).)
	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metric system for determining an overall risk score as taught by Pal/Balakrishnan to include smaller behavior features that can be weighted and aggregated into the evaluation of an overall score as taught by Cordova to provide the benefit of tuning the analysis of distractions to improve the tracking and evaluating of improper behavior of drivers (see Cordova; paras. 4, 46, 47)  




Claim 15 depends on claim 14:
Pal/Balakrishnan teaches wherein the movement information comprises at least: acceleration information;  and orientation information.  (e.g., accelerometer for measuring acceleration information and a gyroscope for measuring orientation information Pal; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data.) 
(see Balakrishnan; col. 5 line 45; Based on the received signals, an orientation of the mobile device or a display screen of the mobile device during the possible distraction episode is determined. Based on the orientation of the mobile device or the display screen of the mobile device, the context of the possible distraction episode is identified. Col. 7 line 14; In general, in an aspect, operation of a mobile phone is enhanced in connection with a determination of phone distraction of a user of the mobile phone while driving. For a period during a trip that has a start and an end, the mobile phone generates a set of measurements representing angular velocity or acceleration or both of the mobile phone) 
Claim 16 depends on claim 14:
Pal/Balakrishnan teaches wherein determining the plurality of tap regions from the set of tap parameters comprises eliminating at least a first subset of tap parameters, wherein the first subset of tap parameters is eliminated based on at least one of: a threshold of time between adjacent tap parameters; a speed threshold associated with the vehicle; and a processing activity occurring contemporaneously with the set of tap parameters. (e.g., eliminating a subset of tapping sequences based on not being within the threshold period of distraction episode (i.e.,  a threshold of time between adjacent tap parameters)  or while the phone is locked or off (i.e., processing activity occurring contemporaneously with the set of tap parameters.) Balakrishnan; col. 4 line 40; Determining a distraction episode includes determining a start of the distraction episode. Determining a start of the distraction episode includes determining when a first physical state has begun, provided that a second physical state occurs simultaneously with the first physical state within a threshold period after the first physical state began.
Col. 8 line 57; 1. Distraction episodes: The technology aggregates an intermittent sequence of individual distraction events that may not exist continuously—e.g., whenever the phone is determined to have moved within the vehicle, and the speed exceeds a threshold, and the screen is on and/or phone isn't locked and/or some form of user interaction is occurring—into a single discrete “distraction episode”.
Col. 14 line 49; For instance, the detector may not determine the existence of a tapping event unless the screen is in an active state (e.g., “on” or “unlocked” or both).)


Claim 17 depends on claim 14:
Pal teaches wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state, the set of orientation parameters determined relative to gravity and comprising a deviation parameter. (emphasis added) (e.g., determining orientation and whether a mobile device is free falling relative to gravity par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data. For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.)

Pal fails to expressly teach determining the set of tap parameters and a mobile device stationary state. 


However, Balakrishnan teaches wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state, the set of orientation parameters determined relative to gravity and comprising a deviation parameter. (e.g., determining orientation of a mobile device while mounted (i.e., stationary state) and orientation comprising parameters determined relative to gravity and a deviation parameter Col. 7 line 60; Determining that motion of the phone has ended includes at least one of determining that the change in orientation of the mobile phone relative to gravity has fallen below a threshold; determining that the angular rotation of the mobile phone has fallen below a threshold: determining a volatility of acceleration or angular velocity or both of the mobile phone; and determining that tapping on the screen of the phone has ended. col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.
Col. 14 line 26; evaluate how much the peak magnitudes for a pair of pair-of-peaks deviate from a typical peak range for tapping.
Col. 14 line 64; For example, the absolute deviation of the peak magnitude from the typical peak magnitude (say 0.5 radians/s) can be used, e.g., E=exp(−|M−0.5|).
Col. 15 line 43; Mounted: The screen of the phone faces generally towards the back of the car and the phone is tilted (oriented) generally vertically with respect to gravity, and the device has not experienced a rotation of more than a few degrees for several minutes or longer.  )

	In the analogous art of analyzing user behavior in a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of interaction with a phone as taught by Pal to include analyzing the movement of the mobile device as taught by Balakrishnan, to provide the benefit of improving the recognition of improper behavior during insurance risk assessment. (see Balakrishnan; col. 18 line 16)  

Therefore, Pal/Balakrishnan render obvious wherein determining the set of tap parameters comprises determining a set of orientation parameters associated with the user device during the stationary state, the set of orientation parameters determined relative to gravity and comprising a deviation parameter.
Claim 18 depends on claim 17:
Pal/Balakrishnan teaches wherein the deviation parameter comprises a rate of orientation deviation associated with the user device. (e.g., determining orientation data with moving mobile device Pal; gravity par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.), acceleration data (e.g., instantaneous acceleration, gravitational acceleration, average acceleration, change in acceleration, acceleration variability over time, maximum acceleration, minimum acceleration, etc.), displacement data, orientation data, rotation data, turning data, and/or any other suitable motion-related data. For example, gravitational acceleration can be used to measure one or more free fall parameters (e.g., entering a free fall state, exiting a free fall state, duration of free fall, etc.) before, during, and/or after a vehicular accident event. Free fall parameters of a motion dataset can indicate that a mobile computing device has been dropped, is in mid-air (e.g., in response to a vehicular accident event), and/or has moved in any other manner.)
(e.g., determining orientation data with  a mobile device phone Balakrishnan; Col. 7 line 60; Determining that motion of the phone has ended includes at least one of determining that the change in orientation of the mobile phone relative to gravity has fallen below a threshold; determining that the angular rotation of the mobile phone has fallen below a threshold: determining a volatility of acceleration or angular velocity or both of the mobile phone; and determining that tapping on the screen of the phone has ended. col. 12 line 21; To determine phone movement, the technology monitors either or both of acceleration 104 and angular velocity 106 from the phone sensor data and uses either or both of the following techniques to determine phone movement: 1. If accelerometer measurements are available, the method can measure the change of gravity 110 in the phone's frame of reference.
Col. 14 line 26; evaluate how much the peak magnitudes for a pair of pair-of-peaks deviate from a typical peak range for tapping.
Col. 14 line 64; For example, the absolute deviation of the peak magnitude from the typical peak magnitude (say 0.5 radians/s) can be used, e.g., E=exp(−|M−0.5|).
Col. 15 line 43; Mounted: The screen of the phone faces generally towards the back of the car and the phone is tilted (oriented) generally vertically with respect to gravity, and the device has not experienced a rotation of more than a few degrees for several minutes or longer.  )

Claim 19 depends on claim 14:
Pal/Balakrishnan teaches wherein the set of classifications comprises a calling classification and a reading classification. (e.g., mode which allows reading running apps is considered a “reading classification” and determining operation state of the phone call is considered a “calling classification” Balakrishnan; col. 4 line 28; The operational state includes a state of a phone call. Col. 5 line 15; Determining the context of the possible distraction episode includes: receiving signals from an operating system of the mobile device or an app running on the mobile device. Based on the received signals, a determination is made that the mobile device is engaged in an active telephone call. Based on the received signals, a determination is made whether the mobile device is engaged in an active telephone call using a handset speaker, an internal speaker phone, or an external speaker. Col. 10 line 22; The phone operational state may indicate, for example: screen on/off, device locked/unlocked, call state (e.g., “on phone”), “user activity” as defined by app events (like “launch the app” or “force quit”), the identity and/or nature of the foreground application currently running (if any), whether the phone is plugged in or not, and other raw data useful to compute the distraction context.)
Claim 20 depends on claim 14:
Pal teaches further comprising: collecting location information at the client application;  (e.g., receiving, at a client application on a mobile device, information associated with location sensors  Pal; par. 31; Movement data can be collected from and/or associated with any one or more of: motion sensors (e.g., multi-axis and/or single-axis accelerometers, gyroscopes, etc.), location sensors (e.g., GPS data collection components, magnetometer, compass, altimeter, etc.), and/or any other suitable components. Such components are preferably arranged at a mobile computing device (e.g., smartphone, laptop, tablet, smart watch, smart glasses, medical devices, etc.) associated with a user (e.g., a vehicle driver). For example, Block S110 can include receiving one or more movement datasets collected at least at one of a location sensor and a motion sensor arranged within the vehicle, where the location sensor and the motion sensor are arranged at a mobile computing device positioned within the vehicle.  Par. 167; All or portions of the method 100 can be performed by one or more of: a native application, web application, firmware on the device, plug-in, and any other suitable software executing on a device.)
determining a speed of the vehicle based on the location information;  (e.g., determining a speed of a vehicle accident  on a freeway Pal; par. 33; Block S110 preferably includes collecting movement data whenever the mobile computing device is in a moving vehicle, but can additionally or alternatively include collecting movement data S110 for a stationary vehicle. Block S110 can be include collecting movement data continuously, at specified time intervals (e.g., every minute, every 15 minutes, every half hour, every hour, etc.), in response to satisfaction of conditions (e.g., movement thresholds, supplementary data conditions, etc.) and/or at any suitable time. For example, Block S110 can include receiving a first location dataset collected at a location sensor of a mobile computing device during a first time period of movement of the vehicle; receiving a first motion dataset collected at a motion sensor of the mobile computing device during the first time period; par. 43; Relating to Block S114, a motion dataset can include any one or more of: accelerometer data (e.g., single-axis data, multi-axis data), gyroscope data (e.g., single-axis data, multi-axis data), velocity data (e.g., speed, instantaneous velocity, average velocity, change in velocity, velocity variability over time, maximum velocity, minimum velocity, etc.),) par. 72; In another example, road conditions indicating a single-lane freeway, analyzed along with a motion dataset describing a vehicular speed in excess of the freeway speed limit, can indicate a greater chance of occurrence of a vehicular accident event.)
and eliminating a second subset of tap parameters from the tap regions based on the speed. (e.g., accident detection is turned off when speed is less than 2 mph Examiner considers “accident detection” to include the features collect data associated  with tapping activity during texting while driving. Therefore, the tapping parameters are eliminated when the accident detection is not activated based on the vehicle speed being below a velocity threshold par. 77; Contextual data can include any one or more of: temporal data (e.g., time of day, date, etc.), driver data, mobile electronic device usage (e.g., driver texting, usage of smartphone while driving, etc.), par. 79; In another example, mobile computing device usage by the driver during the driving session (e.g., texting while driving) can provide insight into driver behaviors affecting the likelihood of a vehicular accident. par. 106; In another example, accident detection can occur only when a vehicle is traveling above 2 MPH, 5 MPH, 10 MPH, 20 MPH, 30 MPH, and/or any other suitable velocity threshold.)

Claim 21 depends on claim 14:
Pal/Balakrishnan teaches further comprising: providing the risk score to a remote system. (e.g., performing risk score process on remote server Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.  col. 19 line 45; Although in some examples described above, one or more of the processes are executed on servers remote from the mobile device or on mobile devices, the processes can be implemented on either the mobile devices, the servers, or combinations of them.)

Claim 22 depends on claim 1:
Pal/Balakrishnan/Cordova teaches wherein the risk score satisfies a threshold value, (e.g., risk score satisfying a threshold related to a tapping episode Balakrishnan; Col. 15 line 7; For example, if the inter-arrival time is smaller than 0.1 sec or larger than 5 sec, I=−1, otherwise I=0. c. If the score exceeds a threshold, a tapping episode is determined to have occurred. d. If the score falls under 0, set it to zero. That is, S=max(0, S+(E+I)). This is to bound the effect of accumulated negative evidence on the existence of a tapping episode.)
wherein the method further comprises: providing the risk score to a remote system. (e.g., performing risk score process on remote server Balakrishnan; col. 2 line 12; The servers in the cloud also compute scores for aspects of the user's driving, taking into account factors such as patterns of hard braking, at-risk speeding, harsh acceleration, harsh cornering, amount of driving, time of driving, and the user's phone distraction.  col. 19 line 45; Although in some examples described above, one or more of the processes are executed on servers remote from the mobile device or on mobile devices, the processes can be implemented on either the mobile devices, the servers, or combinations of them.)

Claim 23 depends on claim 1: 
Pal/Balakrishnan/Cordova teaches wherein the tap score is associated with user tap interactions at the touch sensitive surface of the user device. (e.g., tap score based on user interface of the device being repeatedly tapped by a driver Cordova; par. 63; At optional processing block 425, the filtered device usage movements can be classified as device touch movements based on characteristics of the filtered device usage movements. Device touch movements as used herein are movements of the device indicative of touching the device by the user. For example, when a user interface of the device is repeatedly tapped by a driver, it can cause a frequency vibration in some degree that may be detectable by movements sensors, such as an accelerometer or gyroscope. Par. 66; For example, the trip by the driver can be assigned a score based at least in part on the filtered device usage movements)

Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Cordova” reference. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145